OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                          AUSTIN




Honorable Oallan Graham
DietricotAttorney
Junetion, Texas

Dear Sir;



          Your letter of Fob
opinion of tbie dagortmont
in part am followat
          “I would like to
     whether or no




                                      h,of offios and it
                                      'the Seoretary of
                                   e reelgned from the,'
                                    1939, W. 0. Jaokrroh
                                         Judge Jaakeon'




                 ondtutlon,  Art. 18, Si3otidn’2T(,‘&d
     Art. 6, Section 20; aa comkuad    by the Court of,
     civil Appsals in the ~RDO of Niake ~0, Curl, et
     al, 86 8. IV, 368, provfdeo that the oleotlon of
     vi. c. Jaoknon in 1940 w.m to fill the unorplred
     term OS Judge Montague, and a8 I understand that
Honorable Callan Graham, Page 2


     deoleion it will be neaeaeary at the Novspn-
     bsr election 1942 to sleet a Judge of the
     112th Judicial Dietriot,
               *The above deolefon, 60 far aa I harr
     barn able to find, is the only one on thle
     question and hae never       been   cited in any
     other aa6e.*
               ArticY.e19, Vernon’e   Annotatsd Ulvil~Statuter, pro-
vidor t
            *All racanolee fn State or district offloes,
   -eereeptmembers of the Legislature, rhall b,q
     tilled   unleee othemies provided by law by
     appointment of the Covsrnor, whioh appointment,
     if made during ite oession, shall be with ths
     advios and OOtWOAt of two-third@ of the Senata
     pr~eIdalAt. It made duriw the reocleiof the'
     Senate, the said appointee, or 18omoother per-
     BOA to fill.suoh vaoandy, shall bs nonhated
     to the Senate during the first ten days ,of
     ite rseeion. ,xr rejsoted, said 0fri0e   shall
     immedlatslp~beoome vaoant, and the Owsrndr
     rhall, without delay, make further nomfnatlk&s
     until a oonfirmation takes pla6@. ~%ut,tahould
     there be no'oonfirmation during thd see&on
     ai the Senate, tha,Governor shall Aot'thsre-
     after appoint aAy person to fill suoh VaOanQp,,
     who hae been rejeoted by the Senatsl but may
     appoint some other psreon to fill the vuca~a~
     until the next eeeslon of the SeAate, or until
     the regular election to said otfior, ahould
     lb aoonex ooour. AppOiAtmeAt8 t0 WIOanOisO
    'in offlaes eleotlve by the $eopls shall only.
     oontinus until the first general alaotion there-
     arter.~

               Artials 20, Vernon'8 Annatatqb.Civil $tatutrr.,pro-
tldert
          "All eleatlonrrto iill vaoam;e8 in offlor
     e&all be to fill the WMSpiredteXlll only,"
           Seotion 12 of,Articls XV of the State Co?#tituMon
prwidea   in prtr
-.   i




         Honorable Callan cirabm, Pagr 9


                     “...,     Eipgofntmentar
                                            to mccnciell i’A
              oiriar, eleatlvcl by the pa6pfe ,ehallonly   eon-
              tinus~until the firot general eleotion’there-
              trd%r.”
                     Section 38, Article V of the State Constitution
         providest

                   wl~auencleein the office of Judge8 of
              the Suprsme Court, the Court of Criminal Ap-
              ps~le, the Ctiurtof Civil Appeals and Die*’
              triat Gourte 8hal.lbe filled by the Governor
              until the next mmaeedlng genard. election;
              ana vacancies in the offior of County fUd@j
              and justices of the peaoe mhall,be filled by
              the Comlsaionera Court until the next gon-
              era1 eleotion for eudh ofPlcee.*
                     Ssotion 21, Artiola XVI of the State ConrCftu%ion
         previdm:

                   “In all electiona to fill vhoanoiss 0r
            +offiUe in thin ,Stat.s,it ahcAl be to fill :
              the unexpirad term only.*
                     Artfcla 292&t, Vernon'r hnototsd   Ci,vtlSthtatam,
         provider:
                    ‘From iid &fter tha sff&otive date hrre-
              of ,the terms '0r office 0r all elsotivs State
              and Dletriot ofrioare of the State of Teacar,
              erocpting Oovernor, Liaut want Governor,   Mem-
              bers of the 0enste, and Uembere of th.etiuss
              of Representatives, ahall b&n     on the laf
              day of J~.pqq~,rsextfollowing tke Cenaral’
              ‘Eleotlonat -&blobsaid respeotive ‘Stats and
              District off%cerq were elected.‘”
                   The case of fpioisv. Curl, et,al.,eupra, in ooartru-
         lng Artiole XVI, Section 27, ucd Artiole V, &otion ze\;aupra,
         holda in effect that all elee,tionrr
                                            to’fill vaoenoisr fn an
         offloe shall be to fill,the unexpdred term only; and that va-
         can&es in the offloelsof Judge8 of the DLatrSot Court@ &all
         be filled by the Governor until the oert euooee&I   $eheral
         election and bhs Judge eleotod at the general eleo&ion in 1902
         ia glace o? th,aJudZo regularly elected in 1900,’whase affloe
         bece.msvacant by death, wns eleoted for the unexpired tarni@i
         the dooeaeed Judge only, and not for the full, conrtltutiona~
         term of four yeara.
Honorable Qallan Graham, Page 4


             Whra Sr, Joe Q,. Montagua ma llrotrd Dirtriat        Judge
in Nwembrr 19%3,~ the term 60s which hb’wal e2sotrb began
on January i, 1939, em4 weuld’~re         s%pired on January    1 1948.
WhcmMr. Montague xe~igaed and, Mr. Jackaoti we* ~appolatcab Die-
triot fudge bi the Uovatrnor, he war appointed to serve a8
Dirtriot   Juclgs until the nwit rnca~edin6,genimil      elsotion   whfoh
wa8 in Nwsmbsr of 1940 and unlemii slstlteb 0.t eaid general
cllsotion hi8 tsxm e? of&e        onhez” the appointmsnt Wuld hare
expired January 1 1941,. but Mr. ikiekro~ wim bleated at the
$ewral    alaation ia I.940 ‘ml by virtur of thir elrotioa        wa8
entitled   to h0ia the, offim of District      Judge for the unsx-
p&e& tens of Mr. FKo~tagus. l’hersfsss,        in. view of the fore-
going authorities      we rsapsotfully    am*or the ‘above ltatod
quortion in the aifiamatits.

                                            touA
                                               rcarf
                                                  trul?
                                                      ,,,
                                       A!PIQRNEf   G&N~RAL   OIF TIEAS